DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 5 and 7 are objected to because of the following informalities:  Capitalization of first word in each of the indented limitations should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Based on the specification, a computer program is described as:
[0041] In an aspect a computer program comprising computer program code is 
disclosed.  The computer program is configured to cause a computing device to 
perform a a method as disclosed above when the computer program is executed in 
a computing device.

Based on the above, the program many include both statutory and non-statutory subject matter (i.e., software pers se) and thus has been rejected under 35 USC § 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The terms “fire risk” and “summarized vegetation” in line 7 of the claim should be preceded by the word “the”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1 – 4, 8 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2050317740 (Emison et al).
Regarding claim 1, Emison et al. discloses: “a method of quantifying fire risk to structures which method comprising: receiving locations of structures of interest ([0006]: “The tree characteristic information may be determined for an area with a radius surrounding a set of geospatial coordinates corresponding to the address or geographic location of one or more structures”; [0059]: “a given radius surrounding a structure or for a given radius surrounding an object such as a tree, including a radius of 5, 10, 15, 20, 25, 30, 40, 50, 60, 70, 80, 90, or 100 meters or more.  In other exemplary embodiments, the tree characteristics may be calculated for a given geographic area, such as an address, tax parcel polygon, street, neighborhood or development”; [0061]: “The structure location information may include publically available geographic mapping information such as Google Maps, Bing, Mapquest, or ESRI geographic systems software, which map the address of a structure to a specific geographic location or geospatial coordinates”); receiving vegetation information ([0062]: “tree characteristics 120 are vegetation density values and the insurance loss data 130 is used to scale or curve the vegetation density values”); producing geometric perimeter zones to a proximity of the structures of interest ([0006]: “an area with a radius surrounding a set of geospatial coordinates corresponding to the address or geographic location of one or more structures”); summarizing vegetation information within the produced geometric perimeter zones ([0052]: “A tree proximity score can be calculated for a target property by determining whether and the extent to which large vegetation (e.g., tall trees) is present within a certain radius of a structure”); and analyzing fire risk (FIG. 1: 130; [0060]: “the insurance loss data 130 … may include any other type of insurance loss data as well including but not limited to hail, fire”) to the structures of interest based on summarized vegetation information” (FIG. 1: 140; [0012]: “Tree Proximity Score calculation is determined by applying insurance loss data to vegetation density values corresponding to a radius of each set of a plurality of sets of geospatial coordinates corresponding to geographic locations of a plurality of structures wherein the insurance loss data is applied such that it scales or curves the vegetation density values, determines the radius for each set of the plurality of sets of geospatial coordinates”).
	With respect to claim 2, Emison et al. discloses: “the vegetation information is data received from remote sensing” ([0006]: “The tree characteristic information may be determined based on tree sensor data which may include satellite imagery, aerial imagery, or light detection and ranging (LiDAR)”).
	Regarding claim 3, Emison et al. discloses: “at least a portion of the vegetation information is derived from data acquired by LiDAR sensor” ([0019]: “Sensors most commonly used include spectral sensors (cameras, spectrometers etc.), LiDAR sensors and radar sensors”; FIG. 1: 120; [0063]: “tree characterization data 120 includes values obtained from LiDAR such as tree height, tree geometry, tree diameter, and/or tree species”).
	With respect to claim 4, Emison et al. discloses: “at least a portion of the vegetation information is derived from data acquired by photogrammetry” ([0006]: “The tree characteristic information may be determined based on tree sensor data which may include satellite imagery, aerial imagery, or light detection and ranging (LiDAR)”; [0084]: “The processor then calculates the Tree Proximity Score for those geospatial coordinates according to the computer executable instructions, satellite or aerial imagery for those geospatial coordinates”).
	Claims 8 and 9 are dependent upon claim 1.  As discussed above, claim 1 is disclosed by Emison et al. Thus, those limitations of claim 1 that are recited in claims 8 and 9 are also disclosed by  Emison et al. as discussed in claim 1 above.
Emison et al. further discloses: “a system (FIG. 2: [0033]: “FIG. 2 is a schematic diagram showing an embodiment of a computer system 
according to this disclosure”; [0081]: “The computer system 200 comprises a memory or 
storage 205.  The memory or storage 205 comprises data and information, such as 
structure location information 210, raw tree sensor data 215, and insurance 
loss data 220”) comprising at least one processor (FIG. 2: 230) and data communication connection ([0081]: “A processor and memory may be connected to or may be components of a server 250 with a connection to a network 255, such as the internet”), wherein the system is configured to perform the method according to claim 1” (FIG. 1).
	Regarding claim 9, Emison et al. discloses: “a computer program comprising computer program code, wherein the computer program is configured to cause a computing device to perform the method according to claim 1 when the computer program is executed in a computing device” (FIG. 1: 225, 230; [0081]: “The memory 205 also includes a set of computer-executable instructions 225 for instructing a processor 230.  The computer executable instructions 225 may instruct the processor 230 connected to the memory 205 to execute data processing functions according to the computer-executable instructions 225.  The data processing functions may include tree characterization 235 based on the raw tree sensor data 215, calculation of a Tree Proximity Score 240 based on the tree characterization 235, structure location information 210, and insurance loss data 220, as well as modeling 245 of the Tree Proximity Score”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 5 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Emison et al. in view of US Patent Application Publication No. 20140132409 (Billman et al).
Claim 5 - 6 are dependent upon claim 1.  As discussed above, claim 1 is disclosed by Emison et al.  Thus, those limitations of claim 1 that are recited in claim 5 -7 are also disclosed by Emison et al.  
In addition, regarding claim 5, Emison et al. further discloses: “summarizing the vegetation information within the produced geometric perimeter zones ([0052]: “A tree proximity score can be calculated for a target property by determining whether and the extent to which large vegetation (e.g., tall trees) is present within a certain radius of a structure”); and analyzing fire risk (FIG. 1: 130; [0060]: “the insurance loss data 130 … may include any other type of insurance loss data as well including but not limited to hail, fire”) to the structures of interest based on summarized vegetation information” (FIG. 1: 140; [0012]: “Tree Proximity Score calculation is determined by applying insurance loss data to vegetation density values corresponding to a radius of each set of a plurality of sets of geospatial coordinates corresponding to geographic locations of a plurality of structures wherein the insurance loss data is applied such that it scales or curves the vegetation density values, determines the radius for each set of the plurality of sets of geospatial coordinates”).
	However, Emison et al. does not clearly disclose the remaining limitations of the claims.  To that end regarding claim 5, Billman et al. discloses: “receiving protection perimeter zone type and width ([0067]: “determining a boundary of a defensible space zone for the property and to mark positions of identified mitigatable items in the defensible space zone”); producing the geometric perimeter zones according to the received perimeter zone type and width” ([0071]: “The vicinity of the user's property generally refers to a defensible space zone of the property.  A defensible space zone is an area within a perimeter of a home where basic wildfire (or other natural hazard) protection practices are implemented, thereby providing key points of defense from an approaching wildfire.  Generally, a defensible space zone is an area within about 30 feet of a home at a minimum, typically within about 100 feet of a home (or a building or a structure)”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Emison et al. with the invention of Billman et al. in order to provide a geometric protection perimeter zone to protect from a wildfire (e.g., see Billman et al. @ [0071]).
	With respect to claim 6, Billman et al. discloses: “the summarizing of the vegetation information ([0100]: “The foliage density can be algorithmically determined using any suitable density determining algorithms”) is done using an optimization algorithm ([0132]: “any suitable computing algorithm may be used to compute a risk level of a natural hazard associated with a piece of real property”; “an algorithm may include a density of neighboring properties surrounding the property, a density or type of vegetation 
surrounding the property, burning characteristics of different plants”) to find at least one path for fire to cross the geometric perimeter zone to the structure of interest” ([0009]: “determining, using the processor, based at least on the plurality of features, one or more fire paths associated with the property”; [0184]: “Fire paths can be determined by an algorithm using the local data captured by sensors and the external data associated with the property.  The fire paths, configured to be overlaid over the geographical 
area, can illustrate a potential direction and speed at which a wildfire will approach to ignite a home”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Emison et al. in view of Billman et al. and Chinese Patent Application Publication No. CN104361341 (Li et al).
Emison et al.  Thus, those limitations of claim 1 that are recited in claim 7 are also disclosed by 
	However, Emison et al. does not clearly disclose the remaining limitations of the claim.  To that end, Billman et al. further discloses: “performing calibrated fire risk quantification calculation” (FIG. 4: 414; [0124]: “computing, by a data processor, a risk level of a natural hazard associated with the property based on the collected local data (414).  In one embodiment, the local data collected by one or more sensors described in the present application can be used to calculate a risk level of a natural hazard associated with real property”; [0135]: “A risk level of a natural hazard associated with real property can be 
computed using any suitable method”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Emison et al. with the invention of Billman et al. quantify/determine a risk level of natural hazard (e.g., fire risk) (e.g., see Billman et al. @ [0124]).
	However, the combination of combine Emison et al. and Billman et al. does not clearly disclose the remaining limitations of the claim.  To that end, Li et al. discloses: “receiving a reference measurement (FIG. 2: “Calibration rod 1”; Pg. 2, lines 60-61: “The markers in the drawings respectively represent: 1, Calibration rod, 2, crop, 3, camera device, 4, embedded device, 5, wireless network”); performing Model Calibration between Summarized vegetation information (FIG. 2: “Calibration rod 1”, “Crop 2”; Pg. 2, line 18: “a) a crop growth image is photographed by a camera device and transmitted to an embedded device”; Pg. 2, line 33: “A calibration rod is arranged in the crop growth environment to facilitate comparison of crop growth”) and the Reference Measurement” (FIG. 2: “Calibration rod 1”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Emison et al. and Billman et al. with the invention of Li et al. in order to provide a calibration between a reference and crop growth (e.g., see Li et al. @ Pg. 2, lines 33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Myron Wyche/                 2/26/2022
Primary Examiner            AU2644